By order of June 5, 2019, the prosecutor was directed to answer Issue VI of the *307application for leave to appeal the January 30, 2018 judgment of the Court of Appeals. The answer received from the prosecuting attorney mistakenly addressed Issue VI in a brief filed in the Court of Appeals. We again DIRECT the Wayne County Prosecuting Attorney to answer Issue VI in the application for leave to appeal to this Court, regarding ineffective assistance of counsel for alleged failures regarding an alibi witness, within 28 days after the date of this order.
The application for leave to appeal remains pending.